The defendant, L. W. Collier, was charged by information filed in the county court of Cherokee county, on November 16, 1943, with the crime of possession of intoxicating liquor; was tried, convicted, and sentenced to serve a term of 30 days in the county jail and pay a fine of $50 and all costs, and he appeals.
Petition in error and case-made were filed in this court on April 13, 1944. No brief has been filed in this case and no oral argument presented.
Where defendant appeals from a judgment of conviction, and neither any brief is filed nor appearance for oral argument made, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in the admission or rejection of testimony. This court will examine the record for jurisdictional errors. If no fundamental error appears, the judgment will be affirmed.
We have examined the record and find that the information is sufficient to charge the offense of possession of intoxicating liquor. The evidence is sufficient to sustain the judgment and sentence, and the court's instructions were applicable to the law and facts. On the record before us we have discovered no error which would warrant a reversal of the judgment, and it appears that the defendant was accorded a fair and impartial trial.
The judgment of the trial court is accordingly in all things affirmed. *Page 412 
BAREFOOT, J., concurs. DOYLE, J., not participating.